NO. 12-17-00016-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE 279TH
IN THE MATTER OF J.W.,
                                                          §    JUDICIAL DISTRICT COURT
A JUVENILE,
                                                          §    JEFFERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., December 20, 2016. On
January 4, 2017, this Court requested that Appellant file a docketing statement within ten days if
he had not already done so. Appellant did not file the docketing statement as requested.
         On January 19, this Court issued a second notice advising Appellant that the docketing
statement was past due. The notice further provided that unless the docketing statement was
filed on or before January 30, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. The date for filing the docketing statement has passed,
and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered February 8, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 8, 2017


                                         NO. 12-17-00016-CV


                           IN THE MATTER OF J.W., A JUVENILE


                                Appeal from the 279th District Court
                         of Jefferson County, Texas (Tr.Ct.No. F-12432-J)

                    THIS CAUSE came on to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is hereby dismissed; and that the decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.